UNITED STATES SECURITITES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURTIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-30515 Weststar Financial Services Corporation (Exact name of small business issuer as specified in its charter) North Carolina 56-2181423 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 79 Woodfin Place, Asheville NC 28801 (Address of principal executive offices) 828.252.1735 (Issuer’s telephone numbe) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.¨ Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-2 of the Exchange Act).Yes¨Nox APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Common stock, $1.00 par value – 2,119,382 shares outstanding as of May 13, 2008. Transitional Small Business Disclosure Format (Check one):Yes¨Nox 1 INDEX Page Part I – FINANCIAL INFORMATION Financial Statements: Consolidated Balance Sheets March 31, 2008 and December 31, 2007 3 Consolidated Statements of Operations Three Months Ended March 31, 2008 and 2007 4 Consolidated Statements of Comprehensive Income Three Months Ended March 31, 2008 and 2007 5 Consolidated Statements of Changes in Shareholders’ Equity Three Months Ended March 31, 2008 and 2007 6 Consolidated Statements of Cash Flows Three Months Ended March 31, 2008 and 2007 7 Notes to Consolidated Financial Statements 8 Item 2 - Management’s Discussion and Analysis Financial Condition and Results of Operations 12 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 21 Item 4T - Controls and Procedures 21 Part II – OTHER INFORMATION Exhibit Index 22 Signatures 23 2 Index Part I. FINANCIAL INFORMATION Item I. Financial Statements Weststar Financial Services Corporation & Subsidiary Consolidated Balance Sheets (unaudited) March 31, 2008 December 31, 2007 * ASSETS: Cash and cash equivalents: Cash and due from banks $ 5,767,520 $ 4,740,172 Interest-bearing deposits 62,034 132,284 Federal funds sold 7,835,000 3,665,000 Total cash and cash equivalents 13,664,554 8,527,456 Investment securities – available for sale, at fair value (amortized cost of $26,109,842 and $26,090,739, at March 31, 2008 and December 31, 2007, respectively) 26,494,464 26,113,294 Loans 137,192,577 135,734,224 Allowance for loan losses (2,110,658 ) (2,090,125 ) Net loans 135,081,919 133,644,099 Premises and equipment, net 2,882,230 2,981,163 Accrued interest receivable 907,143 972,603 Federal Home Loan Bank stock, at cost 515,800 463,300 Deferred income taxes 451,623 572,594 Foreclosed properties 87,787 87,787 Other assets 882,599 895,702 TOTAL $ 180,968,119 $ 174,257,998 LIABILITIES AND SHAREHOLDERS' EQUITY: Liabilities: Deposits: Demand $ 26,291,535 $ 28,021,869 NOW accounts 15,618,188 15,645,860 Money market accounts 29,468,506 28,609,220 Savings 2,261,203 1,943,712 Time deposits of $100,000 or more 27,492,600 26,584,176 Other time deposits 54,023,459 48,386,179 Total deposits 155,155,491 149,191,016 Short-term borrowings 422,101 419,669 Accrued interest payable 570,001 567,710 Other liabilities 903,007 776,364 Long-term debt 8,124,000 8,124,000 Total liabilities $ 165,174,600 $ 159,078,759 COMMITMENTS AND CONTIGENCIES (Note 2) SHAREHOLDERS' EQUITY: Preferred stock; authorized $1,000,000 shares; no shares issued and outstanding - - Common stock, $1 par value, authorized – 9,000,000 shares; outstanding shares– 2,119,382 and 2,118,437 at March 31, 2008 and December 31, 2007, respectively 2,119,382 2,118,437 Additional paid-in capital 6,136,481 6,133,773 Retained earnings 7,301,305 6,913,168 Accumulated other comprehensive income 236,351 13,861 Total shareholders' equity 15,793,519 15,179,239 TOTAL $ 180,968,119 $ 174,257,998 *Derived from audited consolidated financial statements. See notes to consolidated financial statements. 3 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Operations(unaudited) Three MonthsEnded March31, 2008 2007 INTEREST INCOME: Interest and fees on loans $ 2,741,505 $ 2,775,740 Federal funds sold 27,004 24,923 Interest-bearing deposits 883 2,021 Investments: Taxable interest income 217,477 209,048 Non-taxable interest income 86,537 74,496 Corporate dividends 7,007 7,571 Total interest income 3,080,413 3,093,799 INTEREST EXPENSE: Time deposits of $100,000 or more 350,325 282,801 Other time and savings deposits 861,837 837,353 Short-term borrowings 7,134 4,427 Long-term debt 127,836 137,163 Total interest expense 1,347,132 1,261,744 NET INTEREST INCOME 1,733,281 1,832,055 PROVISION FOR LOAN LOSSES 37,445 17,855 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 1,695,836 1,814,200 OTHER INCOME: Service charges on deposit accounts 283,847 275,822 Other service fees and commissions 86,236 75,990 Equity in loss of Bank of Asheville Mortgage Company, LLC (13,558 ) (22,854 ) Other 18,509 21,411 Total other income 375,034 350,369 OTHER EXPENSES: Salaries and wages 624,384 571,317 Employee benefits 116,512 99,381 Occupancy expense, net 124,688 119,622 Equipment rentals, depreciation and maintenance 113,678 105,808 Supplies 73,463 61,156 Professional fees 122,052 107,257 Data processing fees 142,341 157,216 Marketing 62,378 58,907 Net expenses from foreclosed properties 313 4,629 Other 89,783 89,977 Total other expenses 1,469,592 1,375,270 INCOME BEFORE INCOME TAXES 601,278 789,299 INCOME TAX PROVISION 213,141 289,268 NET INCOME $ 388,137 $ 500,031 EARNINGS PER SHARE: Basic $ 0.18 $ 0.24 Diluted $ 0.17 $ 0.22 See notes to consolidated financial statements 4 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Comprehensive Income (unaudited) Three MonthsEnded March31, 2008 2007 NET INCOME $ 388,137 $ 500,031 OTHER COMPREHENSIVE INCOME Unrealized holding gains (losses) on securities available for sale 362,067 (12,203 ) Tax effect (139,577 ) 4,704 Unrealized holding gains (losses) on securities available for sale, net of tax 222,490 (7,499 ) Reclassification adjustment for realized gains (losses) - - Tax effect - - Reclassification adjustment for realized gains (losses), net of tax - - OTHER COMPREHENSIVE INCOME (LOSS), NET OF TAX 222,490 (7,499 ) COMPREHENSIVE INCOME $ 610,627 $ 492,532 See notes to consolidated financial statements. 5 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Changes in Shareholders’ Equity (unaudited) For the Three Months Ended March 31, 2008 and 2007 Common Stock Additional Paid-In Retained Accumulated Other Comprehensive Total Shareholders’ Shares Amount Capital Earnings Loss Equity BALANCE, DECEMBER 31, 2006 1,682,290 $ 1,682,290 $ 6,528,387 $ 4,869,092 $ (106,916 ) $ 12,972,853 Net unrealized losses securities available for sale (7,499 ) (7,499 ) Issuance of common stock pursuant to the exercise of stock options 5,702 5,702 (5,676 ) 26 Tax benefit on exercise of non- qualified stock options 11,944 11,944 Net income 500,031 500,031 Balance March 31, 2007 1,687,992 $ 1,687,992 $ 6,534,655 $ 5,369,123 $ (114,415 ) $ 13,477,355 BALANCE, DECEMBER 31, 2007 2,118,437 $ 2,118,437 $ 6,133,773 $ 6,913,168 $ 13,861 $ 15,179,239 Net unrealized losses securities available for sale 222,490 222,490 Issuance of common stock pursuant to the exercise of stock options 945 945 (935 ) 10 Tax benefit on exercise of non- qualified stock options 3,643 3,643 Net income 388,137 388,137 Balance March 31, 2008 2,119,382 $ 2,119,382 $ 6,136,481 $ 7,301,305 $ 236,351 $ 15,793,519 6 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Cash Flows (unaudited) For the Three Months Ended March 31, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 388,137 $ 500,031 Adjustments to reconcile net income to net cash used by operating activities: Depreciation 102,000 97,283 Provision for loan losses 37,445 17,855 Premium amortization and discount accretion, net (6,102 ) (2,612 ) Deferred income tax (benefit) provision (18,605 ) 16,075 Expense from foreclosed properties - 3,000 Gain on sale of premises and equipment - (50 ) Increase in accrued interest receivable 65,460 6,083 (Increase) decrease in other assets 13,102 (77,814 ) Increase (decrease) in accrued interest payable 2,291 (24,129 ) Increase in other liabilities 126,643 160,998 Net cash provided by operating activities 710,371 696,720 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of securities available for sale (1,030,893 ) (1,455,623 ) Maturities of securities available for sale 1,017,892 591,452 Net increase in loans (1,475,265 ) (3,271,738 ) Proceeds from sales of premises and equipment - 50 FHLB stock purchase (52,500 ) (42,300 ) Additions to premises and equipment (3,067 ) (21,252 ) Net cash used in investing activities (1,543,833 ) (4,199,411 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net increase (decrease) in demand deposits, NOW accounts, MMDA and savings accounts (581,229 ) 2,796,286 Net increase in time deposits 6,545,704 6,321,329 Issuance of common stock 10 26 Repayment of FHLB advances (500,000 ) (800,000 ) Net increase (decrease) in overnight borrowings 2,432 (306,000 ) Proceeds from FHLB advances 500,000 800,000 Tax benefit from non-qualified stock options 3,643 11,944 Net cash provided by financing activities 5,970,560 8,823,585 NET INCREASE IN CASH AND CASH EQUIVALENTS 5,137,098 5,320,894 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 8,527,456 5,026,627 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 13,664,554 $ 10,347,521 See notes to consolidated financial statements. 7 Index WESTSTAR FINANCIAL SERVICES CORPORTION & SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Weststar Financial Services Corporation (the “Company”) is a holding company with one subsidiary, The Bank of Asheville (the “Bank”).The Bank is a state chartered commercial bank, which was incorporated in North Carolina on October 29, 1997.The Bank provides consumer and commercial banking services in Buncombe County and surrounding area.Common shares of The Bank of Asheville were exchanged for common shares of Weststar Financial Services Corporation on April 29, 2000.Weststar Financial Services Corporation formed Weststar Financial Services Corporation I (the “Trust”) during October 2003 in order to facilitate the issuance of trust preferred securities.The Trust is a statutory business trust formed under the laws of the state of Delaware, of which all common securities are owned by Weststar Financial Services Corporation.Bank of Asheville Mortgage Company, LLC (the “Mortgage Company”) is a state chartered mortgage bank which was incorporated in North Carolina on October 19, 2004 of which Weststar Financial Services Corporation is a 50% owner.The Mortgage Company originates conventional mortgage loans. In the opinion of management, the accompanying consolidated financial statements contain all adjustments necessary to present fairly the consolidated financial position of the Company as of March 31, 2008 and December 31, 2007, and the consolidated results of their operations and their cash flows for the three-month periods ended March 31, 2008 and 2007.Operating results for the three-month period ended March 31, 2008 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, The accounting policies followed are set forth in Note 1 to the 2007 Annual Report to Shareholders (Form 10-KSB) on file with the Securities and Exchange Commission. 2. In the normal course of business there are various commitments and contingent liabilities such as commitments to extend credit, which are not reflected on the financial statements.The unused portions of commitments to extend credit were $33,000,234 and $38,206,567 at March 31, 2008 and December 31, 2007, respectively. 3. Basic and diluted net income per shave have been computed by dividing net income for each period by the weighted average number of shares of common stock outstanding during each period. Basic earnings per common share represents income available to common stockholders divided by the weighted average number of common shares outstanding during the period.Diluted earnings per common share reflect additional common shares that would have been outstanding if dilutive potential common shares had been issued, as well as any adjustments to income that would result from the assumed issuance.Potential common shares that may be issued by the Company relate solely to outstanding stock options and are determined using the treasury stock method.During 2008 and 2007, there were no shares excluded due to antidultion. 8 Index Basic and diluted net income per share have been computed based upon net income as presented in the accompanying statements of operations divided by the weighted average number of common shares outstanding or assumed to be outstanding, after retroactively adjusting for the 5-for-4 stock split effected during June 2007, as summarized below: For the Period Ended March 31, 2008 2007 Weighted average number of common shares used in computing basic net income per share 2,118,956 2,103,993 Effect of dilutive stock options 160,595 182,800 Weighted average number of common shares and dilutive potential common shares used in computing diluted net income per common share 2,279,551 2,286,793 4. Effective January 1, 2008, the Company adopted Statement of Financial Accounting Standards No. 159, “The Fair Value Option for Financial Assets and Liabilities (“SFAS 159”), but has not applied it to any financial instruments.SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value.The objective of this standard is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without have to apply complex hedge accounting provisions. Effective January 1, 2008, the Company also partially adopted Statement of Financial Accounting Standards No. 157, “Fair Value Measurements” (“SFAS 157”), in accordance with the delayed provision of adoption for non-financial assets and liabilities under SFAS 157-2.SFAS 157 defines fair value, establishes a framework for measuring fair value under generally accepted accounting principles and enhances discloses about fair value measurements.Fair value is defined under SAFS 157 as the exchange price that would be received to sell asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. Under SFAS 157, the Company groups assets and liabilities at fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair values.These levels are: Level 1 Valuation is based upon quoted prices for identical instruments traded in active markets. Level 2 Valuation is based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, and model-based valuation techniques for which all significant assumptions are observable in the market. 9 Index Level 3Valuation is generated from model-based techniques that use at least one significant assumption not observable in the market.These unobservable assumptions reflect estimates of assumptions that market participants would use in pricing the asset or liability.Valuation techniques included used of option pricing models, discounted cash flow models and similar techniques. Following is a description of valuation methodologies used for assets and liabilities recorded at fair value. Investment Securities Available-for-Sale Investment securities available-for-sale are recorded at fair value on a recurring basis.Fair value measurement is based upon quoted prices, if available.If quoted prices are not available, fair values are measured using independent pricing modes or other model-based valuation techniques such as present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors suchas credit loss assumptions.Level 1 securities included those traded on an active exchange, such as the New York Stock Exchange, U.S. Treasury securities that are traded by dealers or brokers in an active over-the-counter markets and money market funds.Level 2 securities included mortgage-backed securities issued by government sponsored entities, municipal bonds and corporate debt securities.Securities classified as Level 3 include asset-backed securities in less liquid markets. Loans The Company does not record loans at fair value on a recurring basis.However, from time to time a loan is considered impaired and an allowance for loan losses is established.Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired.Once a loan is identified as individually impaired, management measures impairment in accordance with SFAS 114, “Accounting by Creditors for Impairment of a Loan,” (SFAS 114).The fair value of impaired loans is estimated using one of several methods, including collateral value, market value of similar debt, enterprise value, liquidation value and discounted cash flow.Those impaired loans not requiring an allowance represent loans for which the fair value of the expected repayments or collateral exceed the recorded investment in such loans.At March 31, 2008, substantially all of the total impaired loans were evaluated based on the fair value of the collateral.In accordance with SFAS 157, impaired loans where an allowance is established based on the fair value of collateral require classification in the fair value hierarchy.When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the impaired loan as nonrecurring Level 2.When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company records the impaired loan as nonrecurring Level 3. Foreclosed Assets Foreclosed assets are adjusted to fair value upon transfer of the loans to foreclosed assets.Subsequently, foreclosed assets are carried at the lower of carrying value or fair value.Fair value is based upon independent market prices, appraised value of the collateral or management’s estimation of the value of the collateral.When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the foreclosed asset as nonrecurring Level 2. 10 Index When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company records the foreclosed asset as nonrecurring Level 3. Assets measured at fair value on a recurring basis are summarized below: Fair Value Measurements at March 31, 2008 Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Assets/ Liabilities Description (Level 1) (Level 2) (Level 3) at Fair Value Available-for-sale securities - $ 26,494,464 - $ 26,494,464 In March2008, the FASB issued SFAS No.161, “Disclosures about Derivative Instruments and Hedging Activities, an amendment of FASB Statement No.133,” (SFAS 161).SFAS 161 applies to all derivative instruments and related hedged items accounted for under SFAS No.133, “Accounting for Derivative Instruments and Hedging Activities,” (SFAS 133). SFAS 161 requires entities to provide greater transparency about (a)how and why an entity uses derivative instruments, (b)how derivative instruments and related hedged items are accounted for under SFAS 133 and its related interpretations, and (c)how derivative instruments and related hedged items affect an entity’s financial position, results of operations and cash flows. To meet those objectives, SFAS 161 requires (1)qualitative disclosures about objectives for using derivatives by primary underlying risk exposure (e.g., interest rate, credit or foreign exchange rate) and by purpose or strategy (fair value hedge, cash flow hedge, net investment hedge, and non-hedges), (2)information about the volume of derivative activity in a flexible format that the preparer believes is the most relevant and practicable, (3)tabular disclosures about balance sheet location and gross fair value amounts of derivative instruments, income statement and other comprehensive income location of gain and loss amounts on derivative instruments by type of contract, and (4)disclosures about credit-risk related contingent features in derivative agreements. SFAS 161 is effective for financial statements issued for fiscal years and interim periods beginning after November15, 2008.
